Dismissed by Supreme Court March 2, 2015



                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7259


JIMMY LAWRENCE NANCE,

                Petitioner - Appellant,

          v.

KENNY ATKINSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, Chief District
Judge. (2:14-cv-00744-TLW)


Submitted:   December 18, 2014            Decided:    December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Lawrence Nance, a federal prisoner, appeals the

district    court’s    order    accepting      the   recommendation      of    the

magistrate judge and denying relief without prejudice on his 28

U.S.C. § 2241 (2012) petition.           We have reviewed the record and

find no reversible error.         Accordingly, although we grant leave

to   proceed   in    forma   pauperis,       we   deny   Nance’s    motion     for

appointment of counsel and affirm for the reasons stated by the

district    court.      Nance     v.   Atkinson,     No.    2:14-cv-00744-TLW

(D.S.C. Aug. 18, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this     court   and   argument    would     not   aid   the

decisional process.



                                                                         AFFIRMED




                                       2